               Case 2:20-mj-30340-DUTY ECF No.AUSA:
                                               1 filedPatrick
                                                       08/28/20
                                                              Suter                      PageID.1 Telephone:
                                                                                                    Page 1 of   14679-1430
                                                                                                             (202)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Matthew Sluss                  Telephone: (313) 919-1327

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
ANTONIO GEORGE                                                           Case No. &DVHíPMí
                                                                                  $VVLJQHG7R8QDVVLJQHG
                                                                                  $VVLJQ'DWH
                                                                                  86$96($/('0$77(5 &03 &0&




                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of           4/19/2020 - 7/25/2020            in the county of                  Wayne      in the
         Eastern         District of       Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description
18 USC § 1343                                          Wire Fraud




           This criminal complaint is based on these facts:
See Attached Affidavit.




        Continued on the attached sheet.
                                                                                          Complainant’s signature

                                                                     Matthew Sluss, Special Agent, FBI
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

                   August 28, 2020
Date:                                                                                        JJudge’s
                                                                                              Ju
                                                                                              Judg
                                                                                               udg
                                                                                                 dge’
                                                                                                   e’s signature

City and state: Detroit, Michang                                    R, Steven Whalen
                                                                           en W
                                                                              Whhalen
                                                                                           Printed name and title

                                                                                                                       Save   Print
     Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20       PageID.2    Page 2 of 14




                 AFFIDAVIT IN SUPPORT OF A COMPLAINT

I, Matthew Sluss, Special Agent of the Federal Bureau of Investigation (FBI), being

duly sworn, state that:

               INTRODUCTION AND AGENT BACKGROUND

1.      I am an investigative or law enforcement officer of the United States within

the meaning of Section 2510(7) of Title 18 of the United States Code. I am

empowered to conduct investigations of and to make arrests for offenses enumerated

in Title 18 of the United States Code.

2.      I have been employed by the FBI as a Special Agent since September 2017.

During my employment with the FBI, I have investigated federal crimes including

mail fraud, wire fraud, bank fraud, bankruptcy fraud, and various other criminal

matters. At all times during the investigation described in this affidavit, I have been

acting in an official capacity as a Special Agent of the FBI.

3.      This affidavit is made in support of a criminal complaint and arrest warrant

for ANTONIO GEORGE for violating 18 U.S.C. §1343.

4.      This affidavit is submitted for the limited purpose of securing a criminal

complaint and arrest warrant; therefore, this affidavit does not contain every fact that

I have learned during the course of the investigation. I have only set forth the facts

necessary to establish probable cause to believe that GEORGE violated the statute

identified above. The information contained in this affidavit is based upon my


                                           1
     Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20     PageID.3   Page 3 of 14




personal knowledge, training and experience, as well as the combined knowledge,

training and experience of other law enforcement officers and agents with whom I

have had discussions.

5.      18 U.S.C. §1343 criminalizes schemes or artifices to defraud, or obtaining

money or property by means of false or fraudulent pretenses, representations, or

promises, when for the purpose of executing the scheme, the person transmits, or

causes to be transmitted, any writings, signs, signals, pictures, or sounds by means

of wire communication in interstate commerce.

      BACKGROUND OF THE PAYCHECK PROTECTION PROGRAM

6.      The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted in or around March 2020 and designed to provide emergency

financial assistance to the millions of Americans who are suffering the economic

effects caused by the COVID-19 pandemic. One source of relief provided by the

CARES Act was the authorization of up to $349 billion in forgivable loans to small

businesses for job retention and certain other expenses, through a program referred

to as the Paycheck Protection Program (“PPP”). In or around April 2020, Congress

authorized over $300 billion in additional PPP funding.

7.      In order to obtain a PPP loan, a qualifying business must submit a PPP loan

application, which is signed by an authorized representative of the business. The

PPP loan application requires the business (through its authorized representative) to


                                          2
     Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20      PageID.4   Page 4 of 14




acknowledge the program rules and make certain affirmative certifications in order

to be eligible to obtain the PPP loan. In the PPP loan application, the small business

(through its authorized representative) must state, among other things, its: (a)

average monthly payroll expenses; and (b) number of employees. These figures are

used to calculate the amount of money the small business is eligible to receive under

the PPP.      In addition, businesses applying for a PPP loan must provide

documentation showing their payroll expenses.

8.      A PPP loan application must be processed by a participating lender. If a PPP

loan application is approved, the participating lender funds the PPP loan using its

own monies, which are 100% guaranteed by Small Business Administration

(“SBA”). Data from the application, including information about the borrower, the

total amount of the loan, and the listed number of employees, is transmitted by the

lender to the SBA in the course of processing the loan.

9.      PPP loan proceeds must be used by the business on certain permissible

expenses—payroll costs, interest on mortgages, rent, and utilities. The PPP allows

the interest and principal on the PPP loan to be entirely forgiven if the business

spends the loan proceeds on these expense items within a designated period of time

after receiving the proceeds and uses a certain amount of the PPP loan proceeds on

payroll expenses.




                                          3
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20         PageID.5   Page 5 of 14




      BACKGROUND OF ECONOMIC INJURY DISASTER LOANS

10.   The Economic Injury Disaster Loan (“EIDL”) program is an SBA program

that provides low-interest financing to small businesses, renters, and homeowners in

regions affected by declared disasters.

11.   The CARES Act authorized the SBA to provide EIDLs of up to $2 million to

eligible small businesses experiencing substantial financial disruption due to the

COVID-19 pandemic. In addition, the CARES Act authorized the SBA to issue

advances of up to $10,000 to small businesses within three days of applying for an

EIDL. The amount of the advance is determined by the number of employees the

applicant certifies having. The advances do not have to be repaid.

12.   In order to obtain an EIDL and advance, a qualifying business must submit an

application to the SBA and provide information about its operations, such as the

number of employees, gross revenues for the 12-month period preceding the

disaster, and cost of goods sold in the 12-month period preceding the disaster. In

the case of EIDLs for COVID-19 relief, the 12-month period was that preceding

January 31, 2020. The applicant must also certify that all of the information in the

application is true and correct to the best of the applicant’s knowledge.

13.   EIDL applications are submitted directly to the SBA and processed by the

agency with support from a government contractor, Rapid Finance. The amount of

the loan, if the application is approved, is determined based, in part, on the


                                          4
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20       PageID.6   Page 6 of 14




information provided in the application about employment, revenue, and cost of

goods, as described above. Any funds issued under an EIDL or advance are issued

directly by the SBA. EIDL funds can be used for payroll expenses, sick leave,

production costs, and business obligations, such as debts, rent, and mortgage

payments. If the applicant also obtains a loan under the Paycheck Protection

Program, the EIDL funds cannot be used for the same purpose as the Paycheck

Protection Program funds.

                                 PROBABLE CAUSE

      14.    In or around June 2020, a representative of Citizens Bank informed the

FBI that several businesses applied for PPP loans that were flagged by the bank’s

underwriting team because the financial documents provided with the loan

applications appeared similar.

      15.    Subsequent investigative activities conducted by the FBI and SBA

identified PPP and EIDL loan applications that appeared connected either by being

supported with identical or similar documentation or by having a nexus to GEORGE.

In total, 19 loan applications for $3,118,442, of which 16 were for PPP loans for a

total of $2,668,442, and 3 were for EIDL loans for a total of $450,000, were

identified, as follows (Figure 1):




                                         5
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20               PageID.7        Page 7 of 14




              LOAN                                   LOAN        FUNDING           APPLICANT'S
 LOAN DATE               ENTITY NAME
              TYPE                                  AMOUNT     INSTITUTION           NAME
 04/19/2020    PPP          ATX INC             $247,900.00    Citizens Bank          B.O.
                                                                                     Antonio
 04/19/2020    PPP    DXX Enterprise, LLC       $217,983.00   Fifth Third Bank
                                                                                     George
 04/29/2020    PPP   SFX Transportation.INC     $206,100.00    Citizens Bank          A.O.
                       Seven Investment                                              Antonio
 04/29/2020    PPP                              $192,140.00   Fifth Third Bank
                           Group, LLC                                                George
                      Cabrejas Renovations
 05/02/2020    PPP                              $69,800.00     Citizens Bank           S.V.
                               LLC
 05/02/2020    PPP    The Kongo Enterprise      $198,100.00    Citizens Bank          A.O.
                                                                                     Antonio
 05/07/2020    PPP     The Tax Wolf LLC         $69,300.00     Citizens Bank
                                                                                     George
 05/15/2020    PPP   Diva Nails & Spa III LLC   $193,700.00    Citizens Bank           J.H.
                                                               Citizens Bank
 05/15/2020    PPP          Orcas Inc           $111,100.00                            F.G.
                                                               (Not Funded)
 05/16/2020    PPP     S & V Alliance LLC       $72,100.00     Citizens Bank           S.V.
                       Express Property                        Citizens Bank
 05/20/2020    PPP                              $217,600.00                            U.D.
                       Preservation LLC                        (Not Funded)
 06/01/2020    PPP    Bless My Grind LLC        $195,383.00    Kabbage, Inc.           K.W.
 06/03/2020    PPP    Cercle Interieur Inc.     $195,383.00    Kabbage, Inc.           F.G.
 06/03/2020    PPP    The Black Wolf Inc.       $195,383.00    Kabbage, Inc.           A.S.
 06/08/2020    PPP    Defined Jewelry Inc       $197,000.00    Citizens Bank           A.S.
                                                                                     Antonio
 06/25/2020   EIDL     DXX Enterprise LLC       $150,000.00         SBA
                                                                                     George
                                                                                     Antonio
 06/25/2020   EIDL     AMG Solutions LLC        $150,000.00         SBA
                                                                                     George
                                                                                     Antonio
 07/15/2020   EIDL     The Tax Wolf LLC         $150,000.00         SBA
                                                                                     George
                                                                                     Antonio
 07/25/2020    PPP    AMG Solutions, LLC        $89,470.00    Cross River Bank
                                                                                     George


      16.     GEORGE was a paid employee of ATX Inc., a co-signer on the ATX

Inc. deposit account that received the loan funds, and was listed as ATX Inc.’s

Treasurer, Secretary, and a Director. GEORGE was the loan applicant and listed as

the business registrant for DXX Enterprise, LLC; Seven Investment Group, LLC;


                                                6
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20         PageID.8    Page 8 of 14




and the Tax Wolf LLC. GEORGE was a co-signer on the deposit account that

received the loan funds for SFX Transportation Inc.; Cabrejas Renovations LLC;

AMG Solutions LLC; and Express Property Preservation LLC. GEORGE was listed

as the business registrant and was a co-signer on the deposit account that received

the loan funds for The Black Wolf Inc.; Orcas Inc; and Defined Jewelry Inc.

GEORGE was listed as a member and was a co-signer of the deposit account that

received the loan funds for the Kongo Enterprise. GEORGE was listed as the

president, treasurer, and was a co-signer on the deposit account that received the

loan funds for Cercle Interieur Inc.

      17.    The investigation revealed that identical wage information and

employee counts was used in support of several of the PPP and EIDL loan

applications submitted by the entities listed in Figure 1. The entities discussed below

are examples but not an exclusive list.

                                       ATX INC.

      18.    Your affiant reviewed loan and financial documents provided by

Citizens Bank pertaining to ATX Inc. and noted a PPP loan application was

submitted to Citizens Bank to obtain $247,900 in PPP funds for ATX Inc. The

signing name on the application was B.O., which was signed on or about April 19,

2020. The corporation’s address was provided as 24056 Pilgrim, Redford, Michigan.




                                           7
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20              PageID.9    Page 9 of 14




      19.   The loan amount of $247,900 was funded to Citizens Bank account

x0536 on or about April 20, 2020. GEORGE and B.O. were the signers on the

account.

      20.   Documents provided with the loan application to Citizens Bank

included ATX Inc.’s 2019 Form 940, 2019 Forms 941 for each quarter of 2019, and

Monthly Payroll Cost report spanning March 2019 through February 2020. The

Monthly Payroll Cost report states “the information in this report is derived from

ADP’s systems and records”; the report is timestamped as generated on April 8, 2020

at 1:23 PM. Your affiant has summarized the information provided in the supporting

documents as (Figures 2 & 3, respectively):

                                FORM / FIELD                     INPUT
                  2019 Form 940 Total Paid to all employees   $899,692.57
                  1Q19 Form 941 Number of Employees           41
                  1Q19 Form 941 Wages                         $129,657.50
                  2Q19 Form 941 Number of Employees           42
                  2Q19 Form 941 Wages                         $153,302.50
                  3Q19 Form 941 Number of Employees           57
                  3Q19 Form 941 Wages                         $215,511.40
                  4Q19 Form 941 Number of Employees           83
                  4Q19 Form 941 Wages                         $401,221.17




                                            8
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20                                    PageID.10           Page 10 of 14



                                                  MONTHLY PAYROLL COST REPORT

                                   Gross Pay in                            Employer Taxes     Employer Benefit
   Month         Gross Pay                             SBA Gross Pay                                             SBA Payroll Cost
                                  Excess of $100K                          State and Local         Cost

       Mar-19        47,662.50                -               47,662.50            1,286.89               -             48,949.39
       Apr-19        47,000.00                -               47,000.00            1,725.42               -             48,725.42
      May-19         62,308.50                -               62,308.50            1,829.47               -             64,137.97
       Jun-19        43,994.00                -               43,994.00            1,084.60               -             45,078.60
        Jul-19       63,919.00                -               63,919.00            1,717.20               -             65,636.20
       Aug-19        87,904.22                -               87,904.22            2,509.82               -             90,414.04
       Sep-19        63,688.18                -               63,688.18            1,674.13               -             65,362.31
       Oct-19        99,288.45                -               99,288.45            2,498.25               -            101,786.70
       Nov-19       161,041.34                -              161,041.34            3,234.12            700.00          164,975.46
       Dec-19       140,891.38                -              140,891.38            2,865.09               -            143,756.47
       Jan-20       108,707.85                -              108,707.85            4,196.12               -            112,903.97
       Feb-20        91,071.75                -               91,071.75            3,515.37               -             94,587.12
Grand Totals
Total              1,017,477.17               -             1,017,477.17          28,136.47            700.00         1,046,313.64
Average                                                                                                                  87,192.80


          21.    Your affiant reviewed documentation provided by the State of

Michigan Unemployment Insurance Agency and noted that ATX Inc. reported Gross

Wages and Employee count for each quarter of 2019 as follows (Figure 4):

                                             FIELD                                     INPUT
                             1Q19 Number of Employees                               41
                             1Q19 Wages                                             $129,657.50
                             2Q19 Number of Employees                               42
                             2Q19 Wages                                             $153,302.50
                             3Q19 Number of Employees                               57
                             3Q19 Wages                                             $215,511.40
                             4Q19 Number of Employees                               83
                             4Q19 Wages                                             $401,221.17

          22.    As such, your affiant notes that the ATX Inc. documentation submitted

in support of its PPP loan application to Citizens Bank appeared consistent with

information submitted to the State of Michigan Unemployment Insurance Agency.

          23.    The investigation revealed that GEORGE appeared to be the registered

Treasurer, Secretary, and Director of ATX Inc. GEORGE received wages from ATX



                                                              9
 Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20        PageID.11   Page 11 of 14




Inc. in the last quarter of 2019 and first quarter of 2020, and GEORGE was a co-

signer on an ATX Inc. bank account.

                       SEVEN INVESTMENT GROUP, LLC

      24.   Your affiant reviewed loan and financial documents provided by Fifth

Third Bank pertaining SEVEN INVESTMENT GROUP, LLC (SIG) and noted a

PPP loan application was submitted to Fifth Third Bank to obtain $192,140 in PPP

funds for SIG. The signing name on the application was ANTONIO GEORGE. The

corporation’s address was provided as 16931 W 10 Mile Rd, Southfield, MI.

      25.   The loan was dated April 29, 2020, and the loan amount of $192,140

was funded to Fifth Third Bank account x3765.

      26.   Documents provided with the loan application to Fifth Third Bank

included SIG’s 2019 Form 940, 2019 Forms 941 for each quarter of 2019, and

Monthly Payroll Cost report spanning January 2019 through December 2019. The

Monthly Payroll Cost report states “the information in this report is derived from

ADP’s systems and records”; the report is timestamped as generated on April 16,

2020 at 1:16 PM. Your affiant has summarized the information provided in the

supporting documents as (Figures 5 & 6, respectively):




                                        10
  Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20                                 PageID.12         Page 12 of 14



                                            FORM / FIELD                            INPUT
                              2019 Form 940 Total Paid to all employees          $899,692.57
                              1Q19 Form 941 Number of Employees                  41
                              1Q19 Form 941 Wages                                $129,657.50
                              2Q19 Form 941 Number of Employees                  42
                              2Q19 Form 941 Wages                                $153,302.50
                              3Q19 Form 941 Number of Employees                  57
                              3Q19 Form 941 Wages                                $215,511.40
                              4Q19 Form 941 Number of Employees                  83
                              4Q19 Form 941 Wages                                $401,221.17

                                                  MONTHLY PAYROLL COST REPORT
                                    Gross Pay in                          Employer Taxes Employer Benefit
   Month          Gross Pay                            SBA Gross Pay                                        SBA Payroll Cost
                                   Excess of $100K                        State and Local     Cost
        Jan-19         55,657.50                   -           55,657.50            1,502.75            -           57,160.25
       Feb-19          28,637.50                   -           28,637.50              658.11            -           29,295.61
       Mar-19          45,362.50                   -           45,362.50            1,285.89            -           46,648.39
       Apr-19          43,000.00                   -           43,000.00            1,729.42            -           44,729.42
      May-19           60,308.50                   -           60,308.50            1,829.47            -           62,137.97
       Jun-19          45,994.00                   -           45,994.00            1,080.60            -           47,074.60
         Jul-19        60,919.00                   -           60,919.00            1,719.20            -           62,638.20
       Aug-19          90,904.22                   -           90,904.22            2,507.82            -           93,412.04
       Sep-19          65,688.18                   -           65,688.18            1,678.13            -           67,366.31
       Oct-19         106,288.45                   -          106,288.45            2,494.25            -          108,782.70
       Nov-19         159,041.34                   -          159,041.34            3,239.12            -          162,280.46
       Dec-19         137,891.38                   -          137,891.38            2,860.09            -          140,751.47
Grand Totals
Total                 899,692.57                 -           899,692.57          22,584.85              -          922,977.42
Average                                                                                                             76,856.45


          27.     It is noted that Figures 2 and 5 are identical because the exact same

wage information and employee counts that were submitted for the ATX Inc. PPP

loan was submitted in application of the SIG PPP loan. Further, characters in red in

Figure 6 are identical to the respective characters in Figure 3, demonstrating the

similarities between the Monthly Payroll Cost Report submitted for the ATX Inc.

PPP loan compared to the SIG PPP loan submission.

          28.     Your affiant reviewed documentation provided by the State of

Michigan Unemployment Insurance Agency and noted that a Notice of Change form


                                                            11
 Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20       PageID.13    Page 13 of 14




was submitted for SIG on March 21, 2018, signed by GEORGE. The form indicated

the reason for discontinuance or transfer for payroll or assets in whole or part was

no employees, the last date of payroll was October 31, 2015, and all employment in

Michigan was discontinued. There were not subsequent Notice of Change forms

provided and no quarterly wage report information.

       29.    Your affiant observed that SIG’s business address of 16931 W 10 Mile

Rd, Southfield, MI displayed signage that read “United Denture Clinic.” No signage

for SIG was observed at the address.

       30.    The investigation revealed that GEORGE is a member of SIG and is

listed as its registered agent.

                                  CONCLUSION
       31.    Your affiant submits that there is probable cause to believe that

GEORGE devised and perpetrated a scheme or artifice to defraud Financial

Institutions. In furtherance of and to execute this scheme, GEORGE sent an

electronic loan application and other writings, signs, signals, and pictures in

interstate commerce by means of wire communication, as set forth above.

       32.    Therefore, your Affiant believes that probable cause exists that

ANTONIO GEORGE violated 18 U.S.C. §1343 (wire fraud).




                                        12
 Case 2:20-mj-30340-DUTY ECF No. 1 filed 08/28/20     PageID.14   Page 14 of 14




                                     __________________________________
                                     MATTHEW SLUSS
                                     Special Agent
                                     Federal Bureau of Investigation

Sworn to before me and signed in my presence and/or reliable electronic means on
this 28th day of August 22020.
                          020.

__________________________________
_________
    _     ________________   _______
Hon. R.
      R. Steven
         Steven Whalen
United
U nited States Magistrate Judge
E       Di i off Michigan
Eastern District  Mi hi




                                       13
